EXHIBIT 10.33
DIRECTOR FEE SUMMARY
     Set forth below is a summary of the current director fee arrangements for
non-employee directors serving on the Boards of Directors of Mercantile Bank
Corporation (“Mercantile”) and its wholly owned subsidiary, Mercantile Bank of
Michigan (“Bank”).
     Non-employee directors of the Bank are paid an annual retainer of $5,000,
and a fee of $350 for each meeting of the Board of Directors of the Bank that
they attend. In addition, non-employee directors are paid a meeting fee of $350
for each meeting of the Audit Committee, $300 for each meeting of the
Compensation Committee and the Governance and Nominating Committee, and $200 for
each meeting of other committees of the Board of Directors of the Bank that they
attend. Non-employee directors are also paid fees of the same amount for
meetings of Mercantile’s Board of Directors and its committees, when for Board
meetings there is not also a meeting of the Board of Directors of the Bank on
the same day, and for committee meetings when there is not also a meeting of a
committee of the Board of Directors of the Bank having the same name or function
on the same day. For meetings that are held by telephone or other remote
communications equipment, the meeting fees are half the amount described above.
One annual retainer fee is also paid to each director who serves as Chairman of
the Audit Committees, the Compensation Committees and the Governance and
Nominating Committees of Mercantile’s and the Bank’s Boards of Directors. The
annual retainer is, for the Chairman of the Audit Committees — $3,000, for the
Chairman of the Compensation Committees - $2,000, and for the Chairman of the
Governance and Nominating Committees — $2,000.
     The same persons currently serve on the Boards of Directors of Mercantile
and the Bank. Under the Bank’s deferred compensation plan for non-employee
directors, directors may elect to defer the receipt of the annual retainer and
meeting fees until they are no longer serving on the Board or until specific
dates that they select. Directors are eligible to receive stock-based awards
under the Stock Incentive Plan of 2006.

 